Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims (1-25) are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable claims (1-25) US Patent No. 10,904,699 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the US Patent No. 10,904,699 B2with obvious wording variations. Take an example of comparing claim (1)  of pending application and claim (1)  of US Patent No. 10,904,699 B2:
Pending Application (17/118,898)
US Patent 10,904,699 B2 
1. A method for determining a distance between a signal source and a receiver, based on a signal that is recovered from a probe signal transmitted at a predetermined time from the signal source and received and digitized at the receiver, the method comprising: (i) for each value k among delay values d.sub.0, . . . , d.sub.n−1, computing correlation .Math. n = 0 N - 1 ⁢ y ⁡ ( n ) ⁢ s ⁡ ( n - k ) between the recovered signal and a replica of the probe signal delayed by the delayed time value, y(n) being the signal samples of the recovered signal and s(n) being the signal samples of the probe signal, n being an index whose values each represent a sample time; (ii) determining which of the computed correlations has the largest value; and (iii) estimating the distance based on the largest value among the computed correlations; wherein computing the correlations comprise: (a) calculating correlation .Math. n = 0 N - 1 ⁢ y ⁡ ( n ) ⁢ s ⁡ ( n - d 0 ) and (b) for each value j among index values 1, . . . , n−1, calculating correlation .Math. n = 0 N - 1 ⁢ y ⁡ ( n ) ⁢ s ⁡ ( n - d j ) by summing correlation .Math. n = 0 N - 1 ⁢ y ⁡ ( n ) ⁢ s ⁡ ( n - d j - 1 ) with .Math. i = 0 I - 1 ⁢ ( y ⁡ ( i - d j ) - y ⁡ ( i - d j - 1 ) ) ⁢ s ⁡ ( i ) 
1. A method for determining a distance between a signal source and a receiver, based on a signal that is recovered from a probe signal transmitted at a predetermined time from the signal source and received and digitized at the receiver, the method comprising: (i) for each value k among delay values d0, . . . , dn−1, computing correlation conv(y, s, k) between the recovered signal and a replica of the probe signal delayed by the delayed time value, y being the recovered signal, represented by signal samples y(n), and s being the probe signal, represented by signal samples s(n), n being an index whose values each represent a sample time; (ii) determining which of the computed correlations has the largest value; and (iii) estimating the distance based on the largest value among the computed correlations; wherein computing the correlations comprise: (a) calculating correlation conv(y, s, d0); and (b) for each value j among index values 1, . . . , n−1, calculating correlation conv(y, s, dj) by summing correlation conv(y, s, dj−1) to Σ_(i=0){circumflex over ()}(I−1)[AltContent: rect][AltContent: rect](y(i−d_j)−y(i−d_(j−1)))s(i)[AltContent: rect]




The claims of the application (17/118,898) encompass the same subject matter except the instant claims are broader and fully encompassed by US Patent 10,904,699 B2. Specifically, application 17/118,898 discloses a  “determining a distance between a signal source and a receiver, based on a signal that is recovered from a probe signal” whereas US Patent 10,904,699 B2 claims include “determining a distance between a signal source and a receiver, based on a signal that is recovered from a probe signal” and “computing correlation conv(y, s, k) between the recovered signal and a replica of the probe signal delayed by the delayed time value, y being the recovered signal”, inter alia. Here, application 17/118,898 is broaden in comparison to US Patent 10,904,699 B2 and therefor the features of  application 17/118,898  are fully encompassed by US Patent 10,904,699 B2.  Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the teachings US Patent 10,904,699 B2 with that of pending patent application (17/118,898). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jiang et al. US 2018/0102840 A1 
Ray et al. US 2012/0027147 A1 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643